               1   COOLEY LLP
                   MICHAEL A. ATTANASIO (151529)
               2   (mattanasio@cooley.com)
                   4401 Eastgate Mall
               3   San Diego, CA 92121
                   Telephone: (858) 550-6000
               4   Facsimile: (858) 550-6420

               5   BEATRIZ MEJIA (190948)
                   (mejiab@cooley.com)
               6   DAVID HOUSKA (295918)
                   (dhouska@cooley.com)
               7   MAX SLADEK DE LA CAL (324961)
                   (msladekdelacal@cooley.com)
               8   101 California Street, 5th Floor
                   San Francisco, CA 94111
               9   Telephone: (415) 693-2000
                   Facsimile: (415) 693-2222
          10
                   Attorneys for Defendants
          11       SEAVIEW INSURANCE COMPANY
                   and TWO JINN, INC.
          12
                   [Additional Defendants and Counsel Listed on Signature Pages]
          13

          14                                  UNITED STATES DISTRICT COURT
          15                                NORTHERN DISTRICT OF CALIFORNIA
          16                                           OAKLAND DIVISION
          17

          18        IN RE CALIFORNIA BAIL BOND                     Master Docket No. 19-cv-00717-JST
          19        ANTITRUST LITIGATION                           CLASS ACTION
          20                                                       DEFENDANTS’ POSITION ON DISCOVERY
                                                                   PENDING RULING ON MOTION TO DISMISS
          21        THIS DOCUMENT RELATES TO:
                                                                   Judge:           Hon. Jon S. Tigar
          22        ALL ACTIONS

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                                       DEFS.’ SUBMISSION RE DISCOVERY
   SAN DIEGO                                                                       MASTER DOCKET NO. 19-CV-00717-JST
               1          In response to the Court’s directive at the August 26, 2020 motion hearing and subsequent

               2   Order (Dkt. 132), the Parties met and conferred regarding their respective suggestions on discovery in

               3   this matter. Because of the timing and some differences in their proposed approaches, the Parties

               4   agreed it would be best if they submitted their respective proposals separately and concurrently. This

               5   is Defendants’ proposal:

               6          1.      Discovery should be partially stayed while the current motion to dismiss is pending. It

               7   will be extremely burdensome to proceed with unrestricted discovery, which is not justified when

               8   many Defendants might be dismissed from the case for the second time. See Bell Atl. Corp. v.

               9   Twombly, 550 U.S. 544, 554, 560 n.6 (2007) (discovery where conspiracy claimed over seven years

          10       would be “a sprawling, costly, and hugely time consuming undertaking”). However, the Parties have

          11       already begun meeting and conferring on a number of discovery issues, and while discovery should

          12       otherwise be stayed, Defendants agree that these efforts can continue to move forward. Specifically:

          13                           a. The Parties will conduct the Rule 26(f) conferences they have already

          14                               scheduled, both on “global” issues applicable to all Defendants (set for

          15                               September 2, 2020) and thereafter for individual defendants (by September 4,

          16                               2020), subject to the provisions stated in this document. The Parties will

          17                               attempt to reach agreement on a stipulated protective order and an agreement

          18                               on ESI.

          19                           b. The Parties will serve their Rule 26 initial disclosures on September 18, 2020,

          20                               according to the agreed Stipulation and Order Re Rule 26 Disclosures entered

          21                               on August 20, 2020 (Dkt. 130.)

          22                           c. Plaintiffs have served Requests for Production of Documents on all

          23                               Defendants. Defendants will provide their written responses and objections

          24                               on the current due date (October 2); however, Defendants should not be

          25                               required to incur the expense of reviewing and producing documents until the

          26                               pleadings against them have been resolved, as set forth below.

          27              By completing these preliminary steps, discovery will be able to rapidly proceed with respect

          28       to any claims and Defendants that remain after the Court rules on the pending motion, while not
  COOLEY LLP
                                                                                           DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                                                   1.                  MASTER DOCKET NO. 19-CV-00717-JST
               1   imposing the extreme costs and expenses of wide ranging discovery on parties that may be dismissed

               2   from the case.

               3          2.        The scope of discovery after the Court resolves the pending motion should depend on

               4   how the Court rules:

               5                    a.     If all Defendants are dismissed with leave to amend, then discovery should be

               6                           stayed through the resolution of any motion to dismiss a Third Amended

               7                           Complaint. Plaintiffs will at that point have failed twice to satisfy the Twombly

               8                           standard, and there is no reason why they should be allowed to proceed with

               9                           discovery when there is little reason to believe their claims would ever make it

          10                               past the pleading stage.

          11                        b.     If some Defendants are dismissed without prejudice, while the case proceeds

          12                               against other Defendants, then:

          13                                 i.   For Defendants still in the case, party discovery will re-open on the

          14                                      Court’s ruling on the motion to dismiss.

          15                                ii.   For Defendants dismissed without prejudice, party discovery will not

          16                                      re-open as to them unless Plaintiffs file a Third Amended Complaint,

          17                                      and the Defendant either files an answer or the Court holds that the

          18                                      Plaintiffs have stated a claim against that Defendant. Based on their

          19                                      meet and confer with Plaintiffs, the Parties agree that if the Court

          20                                      dismisses some but not all of the Defendants, the dismissed Defendants

          21                                      would not be parties to the case and so Plaintiffs would have to use third-

          22                                      party subpoenas consistent with and pursuant to Fed. R. Civ. P. 45.

          23                                      Defendants agree that this Court would have jurisdiction to resolve any

          24                                      disputes related to the subpoenas.

          25

          26

          27

          28
  COOLEY LLP
                                                                                              DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                                                      2.                  MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   COOLEY LLP
                                            MICHAEL A. ATTANASIO (151529)
               2                            BEATRIZ MEJIA (190948)
                                            DAVID HOUSKA (295918)
               3                            MAX SLADEK DE LA CAL (324961)

               4                            s/ Beatriz Mejia
               5                            Beatriz Mejia (190948)

               6                            Attorneys for Defendants Seaview
                                            Insurance Company and Two Jinn, Inc.
               7
                   Dated: August 28, 2020   By: /s/ Julie A. Gryce
               8
                                            Julie A. Gryce (319530)
               9                            DLA Piper LLP (US)
                                            401 B Street, Suite 1700
          10                                San Diego, CA 92101-4297
          11                                Telephone: (619) 699-2700
                                            Facsimile: (619) 699-2701
          12                                julie.gryce@dlapiper.com

          13                                Michael P. Murphy (pro hac vice)
                                            DLA PIPER LLP (US)
          14                                1251 Avenue of the Americas
                                            New York, NY 10020-1104
          15                                Telephone: (212) 335-4500
                                            Facsimile: (212) 335-4501
          16                                michael.murphy@dlapiper.com
          17                                John Hamill
                                            DLA Piper LLP (US)
          18                                444 West Lake Street, Suite 900
                                            Chicago, IL 60606-0089
          19                                Telephone: 312.368.7036
                                            Facsimile: 312.251.5809
          20                                John.hamill@us.dlapiper.com
          21                                Attorneys for Defendants Danielson
          22                                National Insurance Company

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                    DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                            3.                  MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Blake Zollar
               2                            Drew Koning (263082)
               3                            Blake Zollar (268913)
                                            Shaun Paisley (244377)
               4                            KONING ZOLLAR LLP
                                            2210 Encinitas Blvd., Suite S
               5                            Encinitas, CA 92024
                                            Telephone: (858) 252-3234
               6                            Facsimile: (858) 252-3238
               7                            drew@kzllp.com
                                            blake@kzllp.com
               8                            shaun@kzllp.com

               9                            Attorneys for Defendant All-Pro Bail
                                            Bonds, Inc.
          10

          11       Dated: August 28, 2020   By: /s/ Gerard G. Pecht

          12                                Gerard G. Pecht (pro hac vice)
                                            NORTON ROSE FULBRIGHT US LLP
          13                                1301 McKinney, Suite 5100
                                            Houston, Texas 77010
          14
                                            Telephone: (713) 651-5151
          15                                Facsimile: (713) 651-5246
                                            gerard.pecht@nortonrosefulbright.com
          16
                                            Joshua D. Lichtman (SBN 176143)
          17                                NORTON ROSE FULBRIGHT US LLP
                                            555 South Flower Street, Forty-First Floor
          18
                                            Los Angeles, California 90071
          19                                Telephone: (213) 892-9200
                                            Facsimile: (213) 892-9494
          20                                joshua.lichtman@nortonrosefulbright.com
          21                                Attorneys for Defendant American
          22                                Contractors Indemnity Company

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                       DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                            4.                     MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020     By: /s/ Anne K. Edwards
               2                              Anne K. Edwards (110424)
               3                              SMITH, GAMBRELL & RUSSELL, LLP
                                              444 South Flower Street, Suite 1700
               4                              Los Angeles, CA 90071
                                              Telephone: (213) 358-7210
               5                              Facsimile: (213) 358-7310
                                              aedwards@sgrlaw.com
               6

               7                              Attorneys for Defendant Williamsburg
                                              National Insurance Company
               8
                    Dated: August 28, 2020    By: /s/ Nicole S. Healy
               9
                                              Todd A. Roberts
          10
                                              Nicole S. Healy
          11                                  Edwin B. Barnes
                                              ROPERS, MAJESKI, KOHN & BENTLEY
          12
                                              Attorneys for Defendants American Bail
          13                                  Coalition, Inc. and William B. Carmichael
          14         Dated: August 28, 2020   By: /s/ David F. Hauge
          15
                                              David F. Hauge (128294)
          16                                  Todd H. Stitt (179694)
                                              Vincent S. Loh (238410)
          17                                  MICHELMAN & ROBINSON, LLP
          18
                                              Attorneys for Defendants United States
          19                                  Fire Insurance Company, The North River
                                              Insurance Company, and Seneca
          20                                  Insurance Company
          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                      DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                              5.                  MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Renee Choy Ohlendorf
               2                            Renee Choy Ohlendorf
               3                            Hinshaw & Culbertson LLP
                                            One California Street, 18th Floor
               4                            San Francisco, CA 94111
                                            Main: (415) 362-6000
               5                            Direct: (415) 393-0122
                                            RChoy@hinshawlaw.com
               6

               7                            Christie A. Moore (pro hac vice)
                                            W. Scott Croft (pro hac vice)
               8                            BINGHAM GREENEBAUM DOLL LLP
                                            101 S. Fifth Street
               9                            3500 PNC Tower
                                            Louisville, KY 40202
          10
                                            Telephone: 502.587.3758
          11                                Facsimile: 502.540.2276
                                            cmoore@bgdlegal.com
          12                                wcroft@bgdlegal.com

          13                                Attorneys for Lexon Insurance Company
          14       Dated: August 28, 2020   By: /s/ Travis Wall
          15
                                            Travis Wall (191662)
          16                                Spencer Kook (205304)
                                            HINSHAW & CULBERTSON LLP
          17                                One California Street, 18th Floor
                                            San Francisco, CA 94111
          18                                Tel: (415) 362-6000
                                            twall@hinshawlaw.com
          19

          20                                Attorneys for Defendant Philadelphia
                                            Reinsurance Corporation
          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                      DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                            6.                    MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Gregory S. Day
               2                            Gregory S. Day
               3                            LAW OFFICES OF GREGORY S. DAY
                                            120 Birmingham Drive, Suite 200
               4                            Cardiff, CA 92007
                                            Telephone: (760) 436-2827
               5                            attygsd@gmail.com
               6                            Attorneys for Defendants California Bail
               7                            Agents Association, Universal Fire &
                                            Insurance Company, Sun Surety Insurance
               8                            Company

               9   Dated: August 28, 2020   By: /s/ Howard Holderness
          10
                                            John A. Sebastinelli (127859)
          11                                Howard Holderness (169814)
                                            GREENBERG TRAURIG, LLP
          12                                4 Embarcadero Ctr, Ste. 3000
                                            San Francisco, CA 94111-5983
          13                                Telephone: (415) 655-1289
                                            Facsimile: (415) 358-4796
          14
                                            sebastinellij@gtlaw.com
          15                                holdernessh@gtlaw.com

          16                                Attorneys for Defendants American Surety
                                            Company and Indiana Lumbermens
          17                                Mutual Insurance Company
          18       Dated: August 28, 2020   By: /s/ Gary A. Nye
          19
                                            Gary A. Nye (126104)
          20                                ROXBOROUGH, POMERANCE, NYE &
                                            ADREANI, LLP
          21

          22                                Attorneys for Defendants Allegheny
                                            Casualty Company, Associated Bond and
          23                                Insurance Agency, Inc., Bankers Insurance
                                            Company, Harco National Insurance
          24                                Company, International Fidelity Insurance
                                            Company, Lexington National Insurance
          25                                Corporation, and Jerry Watson
          26

          27

          28
  COOLEY LLP
                                                                      DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                            7.                    MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Brendan Pegg
               2                            Brendan Pegg (174159)
               3                            Lindsay Cooper-Greene, of Counsel
                                            (295180)
               4                            LAW OFFICES OF BRENDAN PEGG
                                            201 E. Ojai Avenue #1505
               5                            Ojai, CA93024
                                            Telephone: (805) 3024151
               6                            Facsimile: (877) 719-7298
               7                            brendan@bpegglaw.com

               8                            Attorneys for Defendant Financial
                                            Casualty & Surety, Inc.
               9
                   Dated: August 28, 2020   By: /s/ Erik K. Swanholt
          10

          11                                Erik K. Swanholt
                                            FOLEY & LARDNER
          12                                555 South Flower St., 33rd Floor
                                            Los Angeles, CA 90071
          13                                Telephone: (213) 972-4500
                                            Facsimile: (213) 486-0065
          14

          15                                Attorneys for Defendants Continental
                                            Heritage Insurance Company
          16
                   Dated: August 28, 2020   By: /s/ John M. Rorabaugh
          17
                                            John M. Rorabaugh (178366)
          18

          19                                Attorney for Defendant Golden State Bail
                                            Association
          20
                   Dated: August 28, 2020   By: /s/ Paul J. Riehle
          21
                                            Paul J. Riehle (115199)
          22                                FAEGRE DRINKER BIDDLE & REATH LLP
                                            4 Embarcadero Center, 27th Floor
          23                                San Francisco, California 94111
                                            Telephone: (415) 551-7521
          24                                Facsimile: (415) 551- 7510
          25                                paul.riehle@dbr.com

          26                                Attorneys for Defendant Accredited Surety
                                            and Casualty Company, Inc.
          27

          28
  COOLEY LLP
                                                                     DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                            8.                   MASTER DOCKET NO. 19-CV-00717-JST
               1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

               2          I, Beatriz Mejia, attest that concurrence in the filing of this document has been obtained from

               3   the other signatories. Executed on August 28, 2020, in San Francisco, California.

               4

               5
                                                                        /s/ Beatriz Mejia         _
               6
                                                                        Beatriz Mejia
               7

               8

               9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                            DEFS.’ SUBMISSION RE DISCOVERY
ATTORNEYS AT LAW
   SAN DIEGO
                                                                   9.                   MASTER DOCKET NO. 19-CV-00717-JST
